Bliss, J.
(dissenting). We have before us a case principally of statutory construction. The question is whether an Extraordinary *97Term of the Supreme Court set up by the Governor under section 67 of the Executive Law has jurisdiction in the first instance to inquire into and hear and determine charges of crimes of the grade of misdemeanor arising under article 74 of the Penal Law alleged to have been committed within a city of the second class. This article defines crimes against the elective franchise, some of which are felonies while others are misdemeanors.
An information charging respondent with a violation of subdivision 2 of section 757 of the Penal Law, which is a misdemeanor, was first laid before a Supreme Court justice sitting in Albany as a committing magistrate. This magistrate determined that jurisdiction of the crime lay exclusively in the Police Court of that city and directed the respondent to appear in that court to answer the charge. While that charge was thus pending in the Police Court, the Governor appointed an Extraordinary Special and Trial Term of the Supreme Court to be held in the county of Albany for the purpose of inquiry, trial and/or judgment concerning or relating to all violations of the Election Law and the elective franchise sections of the Penal Law. A grand jury was drawn for this Trial Term and indicted the respondent for the same misdemeanor charged in the information. Following her arraignment upon such indictment and while in default of bail, she was discharged by a justice of the Supreme Court through a habeas corpus proceeding. This appeal is from the final order sustaining the writ of habeas corpus.
The Attorney-General contends that the Supreme Court has ample authority to sustain this indictment by reason of section 67 of the Executive Law and also the inherent jurisdiction with which it is endowed by the Constitution to inquire into and try any crime, misdemeanor as well as felony, and, if necessary, to order the removal of any case from an inferior court for that purpose.
The respondent bases her claim of the invalidity of the indictment principally upon section 183 of the Second Class Cities Law. It is argued that this statute is in conflict with section 67 of the Executive Law and prevails over it because it was adopted in its present form at a later date than section 67.
Legal hermeneutics require that we first find the legislative intent and in doing so seek harmony among the various statutes. A careful analysis of the various pertinent provisions of law, both statutory and constitutional, reveals a complete system for the enforcement of the law with regard to misdemeanors, including those against the elective franchise, and the statutes supplement each other rather than conflict.
*98Albany is a city of the second class. Section 183 of the Second Class Cities Law, as amended by chapter 83 of the Laws of 1933 subsequent to the amendment of section 67 of the Executive Law by chapter 126 of the Laws of 1925, provides that the Police Courts of cities of the second class “ shall have, in the first instance, exclusive jurisdiction to try and determine all charges of misdemeanor, committed within the city.” This section also provides that any charge of misdemeanor pending before such courts may be removed to a court sitting with a grand jury by the same method now or hereafter provided in sections 57 and 58 of the Code of Criminal Procedure except that a charge of a violation of a city ordinance shall not be so removed. Thus if this statute means what it says, the Supreme Court was without jurisdiction in the instant case either to inquire into the alleged misdemeanor or to hear and determine it. The vesting of similar exclusive jurisdiction over misdemeanors in other inferior courts, to the exclusion of any jurisdiction in the Supreme Court, constitutional or otherwise, has been upheld by the courts. Section 182 of the Village Law in practically the same language as that found in section 183 of the Second Class Cities Law gives identically the same exclusive jurisdiction to a police justice of a village. Our own court dismissed an indictment found in the Supreme Court for a misdemeanor committed within a village upon the ground that the crime charged was within the exclusive jurisdiction of the village police justice. (People v. Monahan, 233 App. Div. 16.) That decision was unanimously affirmed by the Court of Appeals (257 N. Y. 388). There was no intimation in People v. Monahan that this grant by the Legislature to the police justice of a village of exclusive jurisdiction to hear, try and determine charges of any misdemeanor committed in the village, violated any inherent constitutional jurisdiction of the Supreme Court.
Exactly the same exclusive jurisdiction in the first instance to hear and determine charges, of certain enumerated misdemeanors committed within their respective counties is given to Courts of Special Sessions, except in the county of New York and the city of Albany, by section 56 of the Code of Criminal Procedure. This grant of exclusive jurisdiction has been fully sustained. (People v. Palmer, 109 N. Y. 413; People v. Knatt, 156 id. 302.)
But we are told that section 183 of the Second Class Cities Law violates some mythical constitutional jurisdiction of the Supreme Court to hear and determine all charges of the grade of misdemeanor which it inherited in the dim and distant past. No constitutional provision giving to the Supreme Court such jurisdiction is brought to our attention to support this claim. No precedent is cited which *99holds to that effect. And People v. Monahan (supra) completely demonstrates the fallacy of this argument for in that case a Supreme Court indictment for a misdemeanor was dismissed for lack of jurisdiction. If any such jurisdiction was once vested in the Supreme Court, it is now modified by section 18 of article 6 of the Constitution, under which the Legislature may give to inferior local courts similar in character to Courts of Special Sessions, “ such jurisdiction of offenses of the grade of misdemeanors ” as it sees fit. This language above quoted has been specifically held by the Court of Appeals to be broad and comprehensive enough to include all misdemeanors existing by statute at the time of its adoption by the People as well as such as might afterward be created by law. (People ex rel. Comaford v. Dutcher, 83 N. Y. 240.)
The general criminal jurisdiction of the Supreme Court is laid down by section 22 of the Code of Criminal Procedure. Here again we find recognition of the exclusive jurisdiction of the Police Court over certain misdemeanors and of the absence of such jurisdiction in the Supreme Court. This section provides:
“ The Supreme Court has jurisdiction:
“ 1. To inquire, by the intervention of a grand jury, of all crimes committed or triable in the county; but in respect of such minor crimes as Courts of Special Sessions or Police Courts have exclusive jurisdiction to hear and determine, in the first instance, the jurisdiction of the Supreme Court attaches only after the certificate mentioned in section fifty-seven of this Code.
“ 2. To try and determine all such crimes, and to try all persons indicted for the same.”
The appellant does not contend that the Extraordinary Term of the Supreme Court appointed by the Governor has any jurisdiction broader than or different from that of a regular Trial Term of the Supreme Court. Such contention cannot be successfully urged. (Matter of Reynolds v. Cropsey, 241 N. Y. 389; People ex rel. Saranac Land & Timber Co. v. Supreme Court, 220 id. 487.)
Now let us examine section 67 of the Executive Law to see if it conflicts with section 183 of the Second Class Cities Law or creates an exception to the exclusive original jurisdiction to hear and determine charges of misdemeanor vested by the latter statute in the Police Court of the city of Albany. Section 67 first provides that whenever the Governor shall advise the Attorney-General that he has reason to doubt whether in any county the law relating to crimes against the elective franchise is properly enforced, the Attorney-General shall require from the district attorney of such county, and it shall be the duty of such district attorney forthwith to make to the Attorney-General, a report of all prosecutions and *100complaints within his county during the year then last past for offenses under the Election Law and article 74 of the Penal Law and of the action had thereon. The Attorney-General must then assign one or more of his deputies to take charge of prosecutions under these laws and the statute specifically says that “ such deputy shall represent the People of this State in all such prosecutions before all magistrates and in all courts and before any grand jury having cognizance thereof.” Thus the Legislature contemplated that it would be necessary for the Attorney-General or his deputies to appear and prosecute crimes against the elective franchise in more than one court and also before a grand jury which might then be in existence in that county, but he must go into such courts or before such a grand jury as already has cognizance thereof. The statute recognizes that a grand jury does not have cognizance of all crimes against the elective franchise.
Support is found in sections 262, 263 and 264 of the Code of Criminal Procedure for the view that section 67 contemplates that the Attorney-General shall go before all courts having jurisdiction of crimes against the elective franchise, including regularly appointed Trial Terms as well as Extraordinary Terms. By those sections any grand jury may call upon him and his assistants and deputies to attend before it and assist in an investigation, or it may seek his advice. Likewise he must be allowed under certain circumstances to so appear. Also, when required by the Governor, he must so appear. (Executive Law, § 62.)
After stating the manner of appointment of the Deputy Attorneys-General, section 67 of the Executive Law then states: “ Whenever the Attorney-General shall advise the Governor that there is occasion for an Extraordinary Term in any such county to inquire into and try cases arising under said article seventy-four of the Penal Law, the Governor may appoint an Extraordinary Term of the Supreme Court to be constituted and held for the trial of criminal cases in such county, pursuant to section one hundred and fifty-three of the Judiciary Law.”
Thus the statute authorizes the creation of an Extraordinary Term of the Supreme Court “ for the trial of criminal cases ” in such county exactly the same as the Governor may do under section 153 of the Judiciary Law. This Extraordinary Term, then, is no different from any other Extraordinary Term appointed by the Governor. Nor does it differ from a regularly appointed Trial and Special Term of the Supreme Court except as to the manner of its appointment. The Governor cannot confer any jurisdiction upon it in addition to that already possessed by the Supreme Court sitting at Trial Term. The difference between an *101Extraordinary and regularly appointed term is solely in the manner of the appointment. (People ex rel. Saranac Land, & Timber Co. v. Supreme Court, 220 N. Y. 487; Matter of Reynolds v. Cropsey, 241 id. 389.) The fact that it is sitting in Extraordinary Term does not give to the court power to try cases of which it does not otherwise have cognizance.
Section 67 of the Executive Law next provides that grand and petit juries shall be drawn and summoned for the Extraordinary Term and that such cases shall be brought before such inquest and court as the Attorney-General shall direct. Surely this does not give to the Attorney-General power to confer jurisdiction upon the Extraordinary Trial Term by his election to bring any particular case before it. Such construction is not even contended for by the Attorney-General. This conclusion finds further support in the final provisions of the section that the district attorney and other local officers shall aid the Attorney-General in such prosecutions and that the jurisdiction conferred upon the Attorney-General by such section to prosecute crimes is concurrent in each county with that of the district attorney, “ but whichever of such officers shall first assume jurisdiction of a particular offense shall have exclusive jurisdiction to prosecute for the same ” unless the Governor otherwise orders.
Thus section 67 gives the Extraordinary Trial Term no jurisdiction not already enjoyed by the Supreme Court sitting at a regularly appointed Trial Term and contains no provision giving to it specific authority to inquire into, hear or determine a misdemeanor which would otherwise come within the exclusive original jurisdiction of the Police Court of a city of the second class, the police justice of a village or any other inferior local court.
There is no conflict between section 67 and section 183 of the Second Class Cities Law. On the contrary, there is revealed complete harmony between the two sections and a legislative intent that the Attorney-General shall prosecute crimes against the elective franchise in all proper courts having cognizance thereof.
The Legislature conferred upon the City Court of the City of Albany exclusive jurisdiction in the first instance to hear and determine all misdemeanors committed within the city. The indictment in question found by the grand jury formed in connection with the Extraordinary Trial Term of the Supreme Court was beyond the jurisdiction of that body and was void.
The order appealed from should be affirmed, with fifty dollars costs and disbursements.
Order reversed upon the law and facts, and the writ of habeas corpus dismissed.